      Case 1:18-cv-12331-MLW Document 29 Filed 12/07/18 Page 1 of 3
       Case l:18-cv-12331-MLW Document 25 Filed 12/04/18 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS


  CARBONITE, INC.,

                             Plaintiff,         Civil Action No. 18-12331-MLW

              V.



  DEEPAK MOHAN,

                             Defendant.



                    CONSENT TEMPORARY RESTRAINING ORDER

        Upon the agreement ofthe parties, the Court, in accordance with Fed. R. Civ. P.
 65(b), orders as follows:

         1.        Deepak Mohan consents to be and is hereby enjoined from performing any
 work for or providing any services to Veritas until February 28,2019; provided, however,
 that this Order shall not prevent Mr. Mohan from receiving compensation and benefits
 from Veritas, as long as he does not perform any work for orprovide any services to
 Veritas. The Court hereby sets an in-person status conference for February        2019 at
 ^      a^/p.m. for the purpose ofdetermining whether, in light ofthe procedural
 posture ofthe case at that time, the requirements of this Paragraph 1should be extended
 beyond February 28.20JL9.^                                                  ^
         2         Deepak Mohan consents to beand ishereby enjoined from using or c
 disclosing Carbonite's trade secrets and other confidential information, including,
 without limitation, Carbonite's strategic roadmap and proprietary business plans to
  onboard new enterprise customers, information concerning potential, planned, or rejected
  merger and acquisition opportunities, merger and acquisition strategy, product strategy
  and pipeline, cost structuring, prior, current, and/or contemplated products and services,




ca.
   Case 1:18-cv-12331-MLW Document 29 Filed 12/07/18 Page 2 of 3
    Case l:18-cv-12331-MLW Document 25 Filed 12/04/18 Page 2 of 4



know-how, techniques, computer software designs, and hardware configurations, training
materials, non-public policies and procedures, research, sales information and data,
pricing, financial models, business plans, corporate strategy, non-public financial and
business forecasts and estimates, account valuation and information about costs and

profits, and information about current and/or prospective customers ormarkets of
Carbonite.

       3.      Deepak Mohan consents to be and is hereby ordered to return to Carbonite
(through counsel) within three (3) business days from the entry ofthis Order, all of
Carbonite's property, information, and materials in his possession, custody, orcontrol,
including any USB orother external storage devices onto which such information or
materials were placed atany time. This requirement includes all records or documents in
any form, created by Mr. Mohan or anyone acting in concert with him, that contain
Carbonite information, that serve totransmit Carbonite information that was received or
removed from Carbonite and that are based on or include, in whole or in part, documents

or information thatwas received or removed from Carbonite. Notwithstanding anything

herein to the contrary, however, Mr. Mohan shall not be required to return to Carbonite
any documents that relate specifically to his employment with Carbonite, such as
employment agreements, offer letters, pay stubs, and tax documents.
        4.     To the extentthat Mr. Mohan returns any USB or other external storage

devices to Carbonite pursuant to Paragraph 3 above, Carbonite shall provide a
forensically sound copy ofall such devices to Mr. Mohan's counsel, on an attorneys'
eyes only basis, and at Mr. Mohan's expense, within five business days after it obtains or
receives its own working copy of such devices.
   Case 1:18-cv-12331-MLW Document 29 Filed 12/07/18 Page 3 of 3
     Case l:18-cv-12331-MLW Document 25 Filed 12/04/18 Page 3 of 4




       5.      Deepak Mohan consents to be and is hereby ordered to file, within seven

(7) days from the entryof this Order, an affidavit (a) attesting that he has returned to

Carbonite all of Carbonite's property, materials, and information subjectto this Court's

Orderand (b) identifying all persons and entities outside of Carbonite to which he

transferred any Carbonite confidential information or trade secrets since May 1, 2018.


       SIGNED this    JZ^yof^               •> 2018,



                                               HONORABLE MARK L. WOLF
                                              United States District Court Judge

Consented to by:

 /s/ Stephen D. Riden                           /s/ James F. Kavanau^h. Jr.
 Russell Beck (BBO #561031)                     James F. Kavanaugh, Jr. (BBO # 262360)
 Stephen D, Riden (BBO # 644451)                Andrew R. Dennington (BBO # 666892)
 Lauren C. Schaefer (BBO # 696628)
 Beck Reed Riden LLP                            CONN KAVANAUGH ROSENTHAL
 155 Federal Street, Suite 1302                 PEISCH
 Boston, Massachusetts 02110                     & FORD, LLP
 617.500.8660 Telephone                         One Federal Street, 15^^^ Floor
 617.500.8665 Facsimile                         Boston, MA 02110
 rbeck@beckreed.com                             (617) 482-8200
 sriden@beckreed.com                            jkavanaugh@connkavanaugh.com
 lschaefer@beckreed.com                         adennington@connkavanaugh.com

 Attorneys for Plaintiff Carbonite, Inc.        Brett E. Coburn (Admitted Pro Hac Vice)
                                                Georgia Bar No. 171094
                                                Kristen W. Fox (Admitted Pro Hac Vice)
                                                Georgia Bar No. 198669
                                                ALSTON & BIRD LLP
                                                1201 West Peachtree Street
                                                Atlanta, GA 30309-3424
                                                (404) 881-7000

                                                Attorneys for Defendant DeepakMohan
